Citation Nr: 1548501	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder and granted service connection for a right knee disability and assigned that disability a 10 percent evaluation, effective February 8, 2010-the date he filed his service connection claim.  The Veteran timely appealed the above issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his lumbar spine in June 2010; the examiner opined that the Veteran's degenerative disc disease (DDD) of the lumbar spine was not related to his military service.  In his substantive appeal, VA Form 9, the Veteran's spouse-acting as his legal guardian-stated that the Veteran's lumbar spine disorder was related to the physical activity, such as marching and running with heavy packs on his back, and due to lifting heavy objects, such as a generator requiring a 4-man lift but being ordered to 2-man lift it, that took place over the course of his active military duty and any subsequent reserve service.  She specifically averred on the Veteran's behalf that such physical activities that occurred during service resulted in the Veteran's bulging disc in his lumbar spine that was subsequently diagnosed several years after discharge from service.

As the June 2010 VA examiner did not address these averments in his opinion, the Board finds that a remand is necessary in order for another VA examination to be obtained at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the Veteran's right knee disability, the last VA examination of that disability was in June 2010-over 5 years ago.  While the Board acknowledges that mere "staleness" is not enough to remand for another examination, the Veteran's representative stated in its informal hearing presentation that the Veteran "contend[ed] that the June 2010 examination is too old to accurately assess the current severity of his right knee condition."  The Board construes this statement as the Veteran contending that his right knee disability has worsened since his last examination.  Accordingly, that claim is also remanded in order for a new VA examination to be obtained such that the current severity of his right knee disability may be adequately assessed. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, that have not been obtained, particularly since February 2010, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should also address any meniscus impairment, specifically noting whether it is part of the service-connected disability and whether it is tantamount to a dislocated cartilage, causing frequent episodes of locking, pain, and effusion.

The examiner should also state whether the Veteran's bilateral knee disabilities preclude him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed lumbar spine disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify all lumbar spine disorders found, to include any arthritic condition thereof, including degenerative disc disease (DDD) of the lumbar spine.  

If the examiner finds that that no diagnosis of any condition with respect to his thoracolumbar spine can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.

During the examination, the examiner must obtain a detailed history from the Veteran with regards to in-service injury and continuity of symptomatology with respect to his claimed lumbar spine disorder.  

For each lumbar spine disorder found, including any DDD of the lumbar spine found, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in service or during the one-year period following his discharge from active duty, or is otherwise related to military service, including the Veteran's physical activity, such as marching and running with heavy packs on, or lifting heavy objects, such as a 2-man lift on a generator requiring a 4-man lift, during military service.  

The examiner should specifically address Veteran's service treatment records, particularly the lack of complaints of, treatment for, or diagnosis of any lumbar spine symptoms or disorders during military service, or for several years after discharge from service.  

The examiner should also address the Veteran's contentions in his February 2013 substantive appeal that the above noted physical activities during military service resulted in an injury that subsequently manifested years after military service as a bulging disc in his lumbar spine.  

The examiner should also specifically address the Veteran's contentions and lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or from the one-year period following discharge from service.  

Finally, the examiner should address any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder and increased evaluation of his right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




